Dismissed and Memorandum Opinion filed July 24, 2003








Dismissed and Memorandum Opinion filed July 24, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00667-CV
____________
 
DENNIS MAYNARD and CINDY MAYNARD,
Appellants
 
V.
 
OLBIN HERRERA and CARMEN HOWLEY, Appellees
 

 
On Appeal from the County Court
at Law
Washington
County, Texas
Trial
Court Cause No.
CCL3484
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed March 6, 2003.  On July 17, 2003, appellants filed a motion
to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed July 24, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.